Citation Nr: 1106082	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to an increased rating for retropatellar pain 
syndrome, right knee, currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased rating for retropatellar pain 
syndrome, left knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
ratings in excess of 10 percent for the service-connected right 
and left knee disabilities.  In May 2009, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge.  
In October 2009, the Board remanded this matter to the RO via the 
Appeals Management Center, in Washington, DC.  The record 
reflects that a VA examination was obtained and the Veteran was 
asked to submit information regarding any treatment for his 
knees, which he did not.  Thus, the Board is satisfied that there 
has been substantial compliance with the remand directives as set 
out in the October 2009 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The Veteran's retropatellar pain syndrome of the right knee and 
the left knee is manifested by complaints of chronic pain and 
objective examination has shown nearly full range of motion of 
the knees, with several instances of slight limitation of motion 
of the knees, but no additional limitation of motion due to pain 
and repetitive motions.  Although he complained of the knees 
giving way, objective examination showed no instability, laxity, 
or subluxation, and negative ligament stability testing.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5260, 5261 (2010).

2. The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of a decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in which VA 
has failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2004 that fully addressed 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that the RO sent the Veteran a letter in March 2006 informing him 
of how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The Veteran has not 
reported any treatment records that need be obtained.  The record 
reflects he underwent VA examinations to assess the severity of 
his service-connected bilateral knee disabilities in February 
2005, April 2007, and May 2010.  The Board finds that these VA 
examinations are adequate.  In April 2007 and May 2010 the VA 
examinations included a review of the claims folder, and all 
three VA examinations included a history obtained from the 
Veteran.  In all three VA examination, the findings were 
reported, along with diagnoses and opinions, which were supported 
in the record.  Thus, the examination reports are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  It appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

On VA examination in February 2005, the Veteran reported he 
worked as an electronic technician for the past six months.  He 
complained of constant pain, graded at 5/10, which increased with 
sitting more than ten minutes; running, squatting, kneeling, or 
standing more than 20 minutes; ascending more than descending 
stairs.  He denied episodes of locking, giving way, or swelling 
of either knee.  He reported no treatment since leaving service, 
and self-treated his knee with over the counter medication and 
braces.  He had lost no days of work due to knee complaints.  On 
examination the knee showed no deformity or swelling.  He was 
slightly tender to palpation on the left knee more than the 
right.  Range of motion testing showed that both the left and 
right knees moved from 0 to 135 degrees, and to 140 degrees on 
passive range of motion.  He experienced discomfort to both knees 
with repetition and full flexion.  He had no crepitus or grating, 
and there was no evidence of instability on varus and valgus 
stress testing.  The Lachman and drawer tests were negative 
bilaterally.  X-rays showed no significant abnormality of the 
knee joints.  The examiner found no objective clinical evidence 
that the Veteran's function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance, and 
indicated that the Veteran's subjective pain appeared to have the 
greatest functional impact.  

On VA examination in April 2007, the Veteran reported that his 
knees hurt all the time, and he had adapted his lifestyle to 
diminish the pain.  He avoided activities that hurt.  He claimed 
his knees would buckle and give out on him and cause him to fall.  
He reported his knees became weak with repetitive use.  The 
primary methods for relieving his knee pain were to rest and take 
medication.  He reported that the knee pain was brought on by 
prolonged sitting, standing, or walking.  His knees felt stiff 
after prolonged sitting, squatting down, or kneeling down.  He 
denied disabling flareups.  He claimed he had been given knee 
braces, but only occasionally wore them if he was going to be up 
walking for a prolonged period.  He claimed his activities of 
daily living were impacted by his knee pain, and he had to hold 
onto railings and countertops to avoid knee buckling and falling.  
He reported he worked on a ranch and had modified his activities, 
but had not missed days because of his knee.  He used a golf cart 
or truck, rather than to walk distances or carry heavy items.  He 
reported that his recreational activities had been curtailed, and 
he could not do mountain climbing, running, water-skiing, or play 
paint ball due to his knees.  He claimed that twice a week one of 
his knees buckled and gave out on him, causing him to fall.  On 
examination he had pain and tenderness of both knees on 
palpation.  On range of motion testing, the right knee had active 
flexion to 125 degrees and passive flexion to 140 degrees, and 
the left knee had active flexion to 130 degrees and passive 
flexion to 135 degrees.  Extension of both knees was to 5 
degrees.  Muscle strength was 5/5 bilaterally, and his right 
quadriceps measured 1 centimeter smaller than the left.  An 
anterior drawer test was negative on the right and revealed 1+ 
laxity on the left knee.  He was asked to step up on a step five 
times with each knee, and he was able to accomplish this slowly 
with no complaints.  X-rays of the knees were unremarkable.  

In May 2009, the Veteran testified that his right and left knees 
had worsened since his last VA examination (in April 2007), and 
that knee disabilities affected his employment and other daily 
activities.  He testified he worked on a farm, and also worked on 
a job site through school, where he was pursuing a degree in 
project management or superintendant.   

On VA examination in May 2010, the Veteran complained of pain and 
stiffness in both knees every day, as well as difficulty climbing 
stairs and exercising.  His knee condition improved when he 
rested and did not engage in activity.  He also had a good 
response to taking ibuprofen.  It was noted that he had giving 
away of the knees, but no instability.  There were no episodes of 
dislocation or subluxation or locking.  There was swelling and 
tenderness in the knees, but no effusions.  He reported weekly 
mild flare-ups of joint disease that lasted for hours, and were 
precipitated by carrying heavy objects and climbing stairs, and 
alleviated by ice and ibuprofen.  He reported mild functional 
impairment due to flare-ups.  He reported he was unable to stand 
for more than a few minutes, and was able to walk more than 1/4 
mile, but less than 1 mile.  His gait was normal, and he had 
crepitus in both knees.  Range of motion testing shows no 
objective evidence of pain in either knee on active motion.  In 
the both knees range of motion was from 0 to 125 degrees.  There 
was no objective evidence of pain in either knee following 
repetitive motion, and no additional limitations after three 
repetitions of range of motion.  An x-ray showed no radiographic 
abnormality.  It was also noted that the Veteran was employed 
full time, for less than a year, and had lost less than a week 
from work during the last year.  The diagnoses included right and 
left knee strain, which the examiner indicated had significant 
effects on the Veteran's occupation, due to pain, and had at most 
mild effects on the Veteran's usual daily activities.  

III. Analysis

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By April 2005 rating decision, the RO denied ratings in excess of 
10 percent for chronic retropatellar pain syndrome of the right 
and left knees, pursuant to Diagnostic Code (DC) 5260.

Limitation of knee flexion is rated under DC 5260, which provides 
for a 10 percent rating where there is limitation of knee flexion 
to 45 degrees.  A 20 percent rating is warranted for limitation 
of knee flexion to 30 degrees.  38 C.F.R. § 4.71, DC 5260.

DC 5261 provides the criteria for limitation of extension of the 
leg.  A 10 percent rating is assigned for limitation of extension 
to 10 degrees; and 20 percent is warranted for limitation of 
extension to 15 degrees.  38 C.F.R. § 4.71, DC 5261.

38 C.F.R. § 4.71, Plate II, reflects that normal flexion and 
extension of a knee is from zero degrees of extension to 140 
degrees of flexion.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that a rating 
in excess of 10 percent is warranted for either the service-
connected right knee disability or the service-connected left 
knee disability, at any time during the appeal period.

Review of the VA examination reports and the Veteran's testimony 
shows that during the appeal period he had nearly full range of 
motion of both knees, with no more than slight limitation of 
motion of the knees.  In that regard, the Board notes that he had 
bilateral knee range of motion from 0 to 135 degrees on active 
motion, and to 140 degrees on passive motion (in February 2005); 
from 5 to 125 degrees in the right knee and from 5 to 130 degrees 
in the left knee (in April 2007); and bilateral range of knee 
motion from 0 to 125 degrees, with no pain on range of motion (in 
May 2010).  Thus, there is no competent medical evidence of 
limitation of right or left knee motion that would even reach a 
compensable level under DC 5260 or DC 5261.  The Board concludes, 
therefore, that these diagnostic codes do not provide a basis for 
a rating in excess of 10 percent for limitation of motion of 
either the right or left knee.  Therefore, separate evaluations 
for limited flexion and extension of the right knee under DC 5260 
and/or DC 5261 are not warranted here, as prescribed by 
VAOPGCPREC 9-2004.

The Board has also considered whether any alternative diagnostic 
codes would allow for an rating in excess of 10 percent for 
either the service-connected right or left knee disabilities.  
The Veteran has never been diagnosed with ankylosis of the knee, 
nor has he complained of an inability to move his knee.  
Therefore, DC 5256 is not for application.  Likewise, the Veteran 
has never been diagnosed with nonunion or malunion of the tibia 
and fibula, so DC 5262 does not apply.  Also, there has been no 
finding of dislocated semilunar cartilage, and no episodes of 
locking or findings of effusions of the knees; therefore, DC 5258 
does not apply.

With regard to DC 5257, the Board concludes that the competent 
evidence of record does not support a separate compensable rating 
for either knee under DC 5257, based on slight recurrent 
subluxation or lateral instability.  In that regard, the Board 
notes that on VA examination in February 2005, the Veteran denied 
episodes of locking or giving way of either knee, and he self-
treated his knee with over the counter braces.  There was no 
evidence of instability on varus and valgus stress testing.  In 
April 207, he claimed his knees would buckle and give out and 
cause him to fall.  He claimed he had been given knee braces, but 
only occasionally wore them.  An anterior drawer test was 
negative on the right and revealed 1+ laxity on the left knee.  
On VA examination in May 2010, he had reported having giving way 
of the knees, but no instability, and no episodes of dislocation 
or subluxation or locking.  Thus, although the Veteran has 
reported having buckling and giving way of the knees, objective 
examination has, for the most part, shown that the knees are 
stable.  Thus, the Board concludes that the competent evidence of 
record does not approximate a finding of slight subluxation or 
slight instability, as required for the assignment of a separate 
10 percent evaluation under DC 5257, for either the right or left 
knee.

The Board has also considered whether any of the DeLuca factors 
or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation so 
as to warrant any higher ratings.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the record reflects that the Veteran 
has reported ongoing bilateral knee pain, and objective 
examinations have shown not shown additional limitation of motion 
of the knees based on pain or repetitive motion.  Muscle strength 
has been observed to be basically intact.  On VA examination in 
February 2005, he had discomfort to both knees with repetition 
and full flexion, but the examiner found no objective clinical 
evidence that the Veteran's function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of endurance, 
and indicated that the Veteran's subjective pain appeared to have 
the greatest functional impact.  On VA examination in April 2007, 
he was asked to step up on a step five times with each knee, and 
he was able to accomplish this slowly with no complaints.  On VA 
examination in May 2010, the Veteran reported weekly mild flare-
ups of joint disease that lasted for hours, and were precipitated 
by carrying heavy objects and climbing stairs, and alleviated by 
ice and ibuprofen.  He reported mild functional impairment due to 
flare-ups.  Range of motion testing showed no objective evidence 
of pain in either knee on active motion, or pain or additional 
limitations following repetitive motion of the knees.  The 
Veteran has reported having flare-ups, and has complained of knee 
pain that affected his activities of daily living and work, 
including being unable to use a ladder at work, carry heavy 
items, walk or sit for long distances, etc.  However, the overall 
evidence fails to show that knee pain resulted in additional 
functional limitation such as to enable a finding that the 
Veteran's disability picture more nearly approximates a 20 
percent rating under either DC 5260 or DC 5261. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.

In summary, the Board finds that, based on the preponderance of 
the evidence, the criteria for a 20 percent rating for 
retropatellar pain syndrome of the right knee and the left knee 
have not been met at any time during the appeal period.  Hart, 
supra.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims for ratings in excess of 10 percent for retropatellar pain 
syndrome of the right knee and the left knee must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

IV. Extraschedular Consideration

After reviewing the record, the Board finds that the Veteran's 
claims for increased ratings for retropatellar pain syndrome of 
the knees do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular disability 
ratings are found to be inadequate, consideration of an extra-
schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular disability rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1).  If the factors of step two are found to exist, the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

In the present case, in considering the rating criteria utilized 
for evaluating the severity of the Veteran's service-connected 
bilateral knee disability, the rating criteria considered 
reasonably describe and contemplate his levels of disability and 
symptomatology, including any impact on his employability.  The 
record reflects he works full time, and there has been only a 
minimal impact on his employment due to his service-connected 
knee disabilities.  While his knee disabilities no doubt 
interfere with his employment, including causing the Veteran to 
have to modify his duties, there has been no indication of marked 
interference with employability due to these disabilities.  
Additionally, there is no indication the Veteran has been 
frequently hospitalized due to his bilateral knee disability.  
Therefore, referral for the assignment of an extraschedular 
disability rating is not warranted.


ORDER

A rating in excess of 10 percent for retropatellar pain syndrome, 
right knee, is denied. 

A rating in excess of 10 percent for retropatellar pain syndrome, 
left knee, is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


